Citation Nr: 0802172	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bursitis of the right shoulder disorder, with degenerative 
joint disease. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine, with lumbar 
strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1950 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2004, 
the veteran appeared at a hearing at the RO before a Veterans 
Law Judge.  Subsequently, the RO remanded the matter in 
December 2004.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The Veterans Law Judge who conducted the June 2004 hearing is 
no longer employed by the Board.  In a November 2007 letter, 
the Board notified the veteran of this development and gave 
him the option of having another hearing before another 
Judge.  The letter also indicated that if the veteran did not 
respond within 30 days, the Board would assume he did not 
want another hearing.  To date, the veteran has not responded 
and thus the Board will proceed accordingly. 


FINDINGS OF FACT

1.  The bursitis of the right shoulder disorder, with 
degenerative joint disease, has not been manifested by 
limitation of the arm to 25 degrees from the side.

2.  The degenerative joint disease of the lumbar spine, with 
lumbar strain, has been manifested by no more than mild 
lumbosacral strain and no more than slight limitation of 
motion of the thoracolumbar spine.  It has not been 
productive of any incapacitating episodes within the past 12 
months, ankylosis, or neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bursitis of the right shoulder disorder, with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5019, 5200, 
5202, 5203 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine, with 
lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 5237, 5242, 
5243, 4.120, 4.124, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in August 2001, November 2001, and 
February 2003, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claims.  In April 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R.
 § 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

DC 5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  .

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6. It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Right Shoulder Disorder

The veteran's disability has been rated under DC 5019.  Under 
38 C.F.R. § 4.71a, DC 5019, bursitis is rated on limitation 
of motion of the affected part as degenerative arthritis, 
under DC 5003.  38 C.F.R. § 4.71a, DC 5019.

Under DC 5201, a 30 percent rating is assigned for limitation 
of the major arm motion to midway between side and shoulder 
level (between 45 and 90 degrees), and a 40 percent rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  (The 
normal range of motion of shoulder for flexion and abduction 
is from 0 degrees at the side to 180 degrees over head.  38 
C.F.R. § 4.71, Plate I.  Thus, shoulder level is at 90 
degrees, and midway between the side and shoulder level is at 
approximately 45 degrees).  In determining whether the 
veteran had limitation of motion to shoulder level, it is 
necessary to consider reports of forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 
(2003); see also 38 C.F.R. § 4.71, Plate I (2007).  

On VA joints examination in November 2001, the veteran's 
right shoulder range of motion was flexion to 120 degrees, 
abduction to 85 degrees, extension to 45 degrees, and 
internal and external rotation to 65 degrees, all with 
crepitation on motion.  On VA examination in March 2003, he 
flexed to 180 degrees, abducted to 180 degrees, internally 
and externally rotated to 90 degrees, and adducted to 50 
degrees.  On VA examination in May 2003, the veteran was able 
to flex both shoulders to 180 degrees, abduct to 180 degrees, 
and internally and externally rotated to 90 degrees in each 
direction.  A June 2005 VA treatment record noted right arm 
range of motion of forward flexion to 90 degrees, internal 
rotation to 50 degrees, and external rotation to 40 degrees.   
Thus, right arm motion is not limited to 25 degrees from the 
side.  Accordingly, an evaluation in excess of 30 percent 
under DC 5201 is not warranted.

While the veteran has been shown to have right shoulder 
arthritis, a rating in excess of 30 percent under the 
arthritis rating code is not available.  See supra 38 C.F.R. 
§ 4.71a, DC 5003, Note 2. 

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But the evidence of record does not demonstrate 
ankylosis of the scapulohumeral articulation, other 
impairment of the humerus, or impairment of the clavicle or 
scapula.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

Also, the Board has considered whether there is any 
additional functional loss not contemplated in the current 30 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
veteran testified at his June 2004 hearing that he had 
constant pain.  Even considering the effects of pain on use, 
there is no probative evidence that the right shoulder 
dysfunction is to such a degree to warrant an increased 
rating.  There are insufficient objective signs of weakness; 
deformity; fatigability; lack of coordination; or restricted 
or excess movement of the joint to warrant an increased 
rating.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The regulations for rating disabilities of the spine were 
twice revised during the appeal period, effective September 
23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 3 8 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.
Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion. 38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified. These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003). The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: 

               Unfavorable ankylosis of the entire spine (100 
percent);

               Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
               
Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289). Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was warranted for moderate limitation of motion 
of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292.  On VA examination in November 2001, the 
veteran demonstrated lumbar flexion to 70 degrees, extension 
to 10 degrees, right and left bend to 25 degrees, right and 
left rotation to 25 degrees with some difficulty.   On VA 
examination in May 2003, he flexed to 70/90 degrees, extended 
to 15/25 degrees, side bent to 15/25 degrees, and rotated to 
20/30 degrees.      

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the above examinations, the 
Board finds that the veteran's range of motion does not 
warrant a higher rating than the current 10 percent 
evaluation as he has demonstrated slight limitation of 
motion.  See 38 C.F.R. § 4.71a, DC 5292 (2002).

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability fails to satisfy the requirements for a rating in 
excess of 10 percent.  According to the new regulations, his 
ranges of motion do not meet the requirements for a higher 
rating of 20 percent:  forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  Nor has the veteran 
demonstrated muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis as the May 
2003 VA examination report noted a normal posture and normal 
gait.  See 38 C.F.R. § 4.71a, DC 5237 (2007).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for a 
rating in excess of 10 percent.  

When rated under the diagnostic code for lumbosacral strain, 
the veteran's low back disability fails to satisfy the 
qualitative criteria for a rating higher than 10 percent 
under the old version, as well as under the new version. 
Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

Under the old schedular criteria of DC 5295, a higher rating 
of a 20 percent rating was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, the November 2001 VA 
examination report noted some difficulty with rotation but 
there was no evidence at that time or any other time of 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in standing position.  Thus, the 
veteran's low back disability does not satisfy the criteria 
for a higher rating of 20 percent under the old criteria of 
DC 5295.  Under the new schedular criteria, the veteran does 
not meet the criteria for a higher rating of 20 percent, as 
discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and treatment records.  The November 2001 
VA examination report noted straight leg raising was 
negative, reflex was 2+ and equal, motor and sensitivity were 
intact, and there was no atrophy at the calf or thigh.  
Additionally, the veteran was able to toe-walk and heel-walk 
without difficulty and he was tender in the lower lumbar 
spine area.  On VA examination in May 2003, the veteran had 
negative straight leg raising test bilaterally, had normal 
reflexes, and stood on his heels and toes easily.  These 
findings do not demonstrate neurological symptoms which are 
moderate with recurrent attacks.  The veteran is, thus, not 
entitled to a rating in excess of 10 percent for his low back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a rating of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
Here, the veteran testified at his June 2004 hearing that he 
had pain so severe that it was incapacitating.  However, 
there is no documented evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months to warrant a 20 percent 
rating under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in November 2001, the veteran demonstrated lumbar 
flexion to 70 degrees, extension to 10 degrees, right and 
left bend to 25 degrees, right and left rotation to 25 
degrees with some difficulty.  On VA examination in May 2003, 
he flexed to 70/90 degrees, extended 15/25 degrees, side bend 
15/25 degrees, and rotate 20/30 degrees.  Taken together, 
these ranges of motion do not warrant a rating in excess of a 
10 percent evaluation under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula - forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis- are not 
demonstrated. 38 C.F.R. § 4.71a, DC 5237 (2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, no neurological 
manifestations were demonstrated on examination.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations. 

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  There is no evidence that the lumbar spine 
is limited in motion to such a degree to warrant an increased 
rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Finally, the veteran has not needed frequent hospitalization 
for his disabilities and no objective evidence suggests they 
markedly interfere with employment.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).


ORDER

An evaluation in excess of 30 percent for bursitis of the 
right shoulder disorder, with degenerative joint disease is 
denied. 

An evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine, with lumbar strain is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


